Case 1:17-cv-01484-MN Document 530 Filed 09/16/21 Page 1 of 3 PageID #: 20452




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,                           )
                                                        )
                 Plaintiff,                             )
                                                        )   C.A. No. 17-1484-MN
         v.                                             )
                                                        )
 3M HEALTH INFORMATION SYSTEMS,                         )
 INC. and MMODAL LLC,                                   )
                                                        )
                 Defendants.                            )


              STIPULATION FOR AMENDMENT TO PRETRIAL SCHEDULE


       WHEREAS, the deadline for Plaintiff Nuance Communications, Inc. and Defendants

MModal LLC and 3M Health Information Systems, Inc. (the “Parties”) to file the proposed Voir

Dire, Preliminary Jury Instructions, Final Jury Instructions, and Verdict Form is currently

September 16, 2021; and

       WHEREAS, the Parties respectfully request two additional business days to file these

materials, in view of the Yom Kippur holiday, and because the Parties seek to continue to confer

on their disputes in hopes of further narrowing;

       IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for the

Parties, subject to the approval of the Court, that the deadline to file the above-listed materials is

hereby extended to September 20, 2021.
Case 1:17-cv-01484-MN Document 530 Filed 09/16/21 Page 2 of 3 PageID #: 20453




POTTER ANDERSON & CORROON LLP             RICHARDS, LAYTON & FINGER, P.A.

/s/ Bindu A. Palapura                     /s/ Kelly E. Farnan
David E. Moore (#3983)                    Kelly E. Farnan (#4395)
Bindu A. Palapura (#5370)                 Nicole K. Pedi (#6236)
Stephanie E. O’Byrne (#4446)              Valerie A. Caras (#6608)
Hercules Plaza, 6th Floor                 One Rodney Square
1313 N. Market Street                     920 N. King Street
Wilmington, DE 19801                      Wilmington, DE 19801
Tel: (302) 984-6000                       Tel: (302) 651-7700
dmoore@potteranderson.com                 farnan@rlf.com
bpalapura@potteranderson.com              pedi@rlf.com
sobyrne@potteranderson.com                caras@rlf.com

OF COUNSEL:                               OF COUNSEL:

David J. Lender                           David K. Callahan
Anish R. Desai                            LATHAM & WATKINS LLP
Sudip Kundu                               330 North Wabash Avenue, Suite 2800
WEIL GOTSHAL & MANGES LLP                 Chicago, IL 60611
767 Fifth Avenue                          Tel: (312) 876-7700
New York, NY 10153
Tel: (212) 310-8000                       Kevin C. Wheeler
                                          Gabriel K. Bell
Stephen Bosco                             Alan M. Billharz
Priyata Y. Patel                          LATHAM & WATKINS LLP
WEIL GOTSHAL & MANGES, LLP                555 Eleventh Street, Suite 1000
2001 M Street, NW Suite 600               Washington, D.C. 20004
Washington, DC 20036                      Tel.: (202) 637-2200
Tel: (202) 682-7000
                                          Stephen D. O’Donohue
Amanda Branch                             LATHAM & WATKINS LLP
WEIL GOTSHAL & MANGES, LLP                1271 Avenue of the Americas
201 Redwood Shores Parkway                New York, NY 10020
Redwood Shores, CA 94065                  Tel.: (212) 906-1200
Tel: (650) 802-3000
                                          Meiran Yin
Attorneys for Plaintiff                   LATHAM & WATKINS LLP
Nuance Communications Inc.                140 Scott Drive
                                          Menlo Park, CA 94025
                                          Tel.: (650) 328-4600

                                          Attorneys for Defendants MModal LLC and 3M
                                          Health Information Systems




                                      2
Case 1:17-cv-01484-MN Document 530 Filed 09/16/21 Page 3 of 3 PageID #: 20454




         IT IS SO ORDERED this ____ day of September, 2021.


                                                       _____________________________
                                                       United States District Judge


7376022/43964




                                            3
